Citation Nr: 0901434	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to a 
service-connected disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder, to include as secondary to a 
service-connected disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder, to include as secondary to a service-connected 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome, to include as secondary to 
a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  A March 1994 rating decision denied the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
psoriasis, a bilateral shoulder disorder, a neck disorder, 
and bilateral carpal tunnel syndrome (CTS).

2.  Evidence associated with the claims file since the March 
1994 rating decision was not of record at the time of the 
March 1994 rating decision and relates to unestablished facts 
necessary to substantiate the veteran's claims of entitlement 
to service connection for a bilateral knee disorder, a 
bilateral shoulder disorder, a neck disorder, and bilateral 
CTS.

3.  The preponderance of the evidence of record shows that 
the veteran's bilateral knee disorder, bilateral shoulder 
disorder, neck disorder, and bilateral CTS are related to 
military service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A bilateral shoulder disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A neck disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  Bilateral CTS was incurred in active military service or 
is proximately due to a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues on appeal as 
the Board is taking action favorable to the veteran by 
reopening the claims and granting service connection for all 
of the disorders on appeal.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

New and Material

An unappealed rating decision in March 1994 denied the 
veteran's claims of entitlement to service connection for 
arthritis of the knees, shoulders, and neck, and CTS.  The 
basis for the denial of the bilateral shoulder disorder, CTS, 
and neck disorder was that these disorders were not shown 
during military service or for many years after separation 
from military service.  The basis for the denial of the 
bilateral knee disorder was that no disability was found on 
the previous medical examination.  The relevant evidence of 
record at the time of the March 1994 rating decision 
consisted of the veteran's service medical records, service 
personnel records, private medical records dated from 
February 1990 to May 1993, VA medical examination reports 
dated in March 1991, May 1991, May 1993, August 1993, and 
February 1994, and VA medical records dated from October 1991 
to August 1992.
 
The veteran did not file a notice of disagreement after the 
March 1994 rating decision.  Therefore, the March 1994 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in a December 2007 statement of 
the case and a supplemental statement of the case dated the 
same day that new and material evidence was presented to 
reopen all of the claims on appeal, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

In April 2003, a claim to reopen the issues on appeal was 
received.  Evidence of record received since the March 1994 
rating decision includes private medical records dated from 
February 1994 to January 2003, VA and Army medical records 
dated from November 1989 to March 1997, VA medical 
examinations and opinions dated in October 2003, August 2004, 
May 2007, and November 2007, and a transcript of an October 
2008 hearing before the Board.  All of the evidence listed 
above is "new" in that it was not of record at the time of 
the March 1994 rating decision.  In addition, as detailed 
below, a significant number of the medical records listed 
above provide current diagnoses of the veteran's claimed 
disorders.  These records also provide etiological 
information as to the cause of the veteran's claimed 
disorders, some of which relate the disorders to military 
service.  As such, these records qualify as material evidence 
as they relate to unestablished facts necessary to 
substantiate the claims and raise a reasonable possibility of 
substantiating the claims.  Accordingly, all of the veteran's 
claims on appeal are reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses related to the veteran's 
knees, shoulders, and hands.

In an April 1981 service medical report, the veteran 
complained of anterior left shoulder pain which was slightly 
distal to the acromioclavicular (AC) joint.  The assessment 
was minor shoulder sprain.

In a September 1984 service radiographic report, the veteran 
complained of swelling in his hands and fingers with joint 
pain.  On x-ray examination, no "significant" abnormalities 
were noted.

Multiple April 1986 service medical reports stated that the 
veteran reported trauma to his left knee 1 week before.  He 
complained of a sudden onset of pain while running, was 
unable to flex or extend, and the area was swollen.  After 
physical examination, the assessment was infected abrasion of 
the left knee.

In a December 1986 service medical report, the veteran 
complained of injuring his right knee when he dropped a 20 
pound wire coil on it.  On physical examination, the veteran 
had a full range of motion without edema or ecchymosis, but 
deformity was noted.

After separation from military service, a February 1990 VA 
radiologic examination of the veteran's left shoulder was 
provided to rule out degenerative joint disease (DJD) versus 
bursitis.  The report showed a subacromial spur with 
questionable impingement symptoms.

A May 1990 Army hospital medical report stated that the 
veteran complained of left shoulder pain.

A July 1990 Army hospital medical report stated that the 
veteran complained of pain and swelling in his right knee.  
On physical examination, the veteran's right knee was swollen 
and tender.  The assessment was a history of suspected gout 
of the right knee.

A February 1991 Army hospital report stated that the veteran 
had left shoulder bursitis.

An April 1991 Army hospital medical report stated that the 
veteran complained of a 6 year history of left shoulder pain.  
After physical examination, the diagnosis was possible DJD of 
the left shoulder.

A second April 1991 Army hospital medical report stated that 
the veteran complained of left shoulder bursitis.  The 
diagnosis was bursitis.

A May 1991 VA medical examination report included a 
radiographic examination of the veteran's left shoulder.  The 
report stated that no significant pathological findings were 
noted.  A subsequent May 1991 VA medical examination report 
gave a diagnosis of left shoulder tendonitis.

In a February 1992 VA medical report, the veteran complained 
of cramping in his hands, greater in the right than the left.  
He reported using his hands actively for 10 years.  He also 
complained of right shoulder pain for the previous 4 years.  
After physical examination, the impression was possible CTS 
and rotator cuff lesion of the right shoulder.

An April 1992 VA radiographic report stated that after views 
of the veteran's shoulders, the impression was minimal 
osteophytic spurring on the superior surface of the outer end 
of the right clavicle.  On views of the veteran's knees, the 
impression was both knees are normal.

A June 1992 VA operative report stated that the veteran had 
pre- and post-operative diagnoses of bilateral CTS.

A January 1993 letter from an Army hospital physician stated 
that the veteran "has a history of severe generalized 
osteoarthritis and bilateral [CTS]."

In a May 1993 VA medical examination report, the veteran 
complained of arthritis of the knees, shoulder, and neck, and 
CTS.  On physical examination, the veteran's cervical spine 
had a full range of motion with crepitus.  The veteran's 
shoulders had a decreased range of motion and a positive 
impingement sign, bilaterally.  He was status post bilateral 
CTS surgery.  The veteran had bilateral knee pain with 
prolonged activity.  The examiner stated that the veteran 
brought x-rays with him that showed no obvious DJD of the 
knees, but did show AC joint arthritis, bilaterally.  The 
relevant diagnoses were bilateral AC joint arthritis, 
bilateral knee pain with normal x-rays, and status post 
bilateral CTS surgery with residual numbness.

In an August 1993 VA orthopedic examination report, the 
veteran complained of bilateral knee arthritis and CTS.  On 
physical examination, showed results consistent with CTS.  
The veteran's knees had a full range of motion without 
instability, but he complained of anterior knee pain with 
motion.  The diagnoses were CTS and bilateral knee pain.  The 
examiner stated that the veteran's history was "consistent 
[with] osteoarthritis of the knees" but noted that 
examination of the knees was "relatively normal."  A 
radiographic examination conducted the same day showed no 
significant pathological findings on views of the veteran's 
knees.

A December 1993 VA medical report stated that the veteran 
complained of pain in his shoulders and he reported having 
gouty arthritis.  After physical examination, the provisional 
diagnosis was DJD and questionable gout.

A December 1993 VA radiographic report stated that the 
veteran complained of neck pain and stiffness.  After views 
of the veteran's cervical spine, the impression was minimal 
anterior marginal osteophyte formation at the C5 level.

A February 1994 North Carolina disability examination report 
stated that the veteran stopped working in 1993, at which 
time he was welding and doing body work for trucks for the 
U.S. Army as a civilian.  The report stated that the veteran 
had marked osteoarthritis of several joints, as well as 
associated gout and CTS.

In a February 1994 VA joints examination report, the veteran 
complained of pain and swelling in his right knee since 1986.  
On physical examination, there was tenderness in both 
shoulders with pressure and limitation of motion.  There was 
also some tenderness of the right knee, but no swelling or 
limitation of motion.  The diagnosis was degenerative 
arthritis of the shoulders.  A radiographic examination 
conducted the same day showed no significant pathological 
findings on views of the veteran's knees, but minimal 
degenerative arthritic changes of the AC joints, bilaterally.

An April 1994 VA medical report stated that the veteran 
"appears to have post-traumatic [DJD] involving mostly [the 
right] side - shoulder, hips, ankle.  Has superimposed gout 
and bilateral [CTS]."

An April 1994 letter from a U.S. Army Lieutenant Colonel 
stated that the officer was the veteran's direct supervisor 
in 1983, and that he had daily contact with the veteran.

Throughout the period mentioned above the 
[veteran] was limited in his performance 
of duty due to moderate to severe 
physical problems.  He was limited in his 
ability to perform physical training and 
could not be maintained on jump status, 
although he was otherwise qualified.

The physical limitations under which the 
service member performed did not affect 
his duty performance in any way.  Neither 
did he abuse the limitations of his 
physical profile, because of mission 
requirements, to the detriment of his 
overall physical condition. . . .

[The veteran] was a model soldier whose 
overall performance of duty was 
exceptional.

A May 1994 letter from the Encyclopedia Britannica Company 
stated that the veteran came to work for them in April 1990 
as a Sales Representative.  He "told us that he would like 
to work for us, but only as part-time because of his 
conditions, lower back problems, swelling hands and ankles."  
The letter stated that the veteran stopped working for the 
company approximately 2 years before due to advice from his 
physicians.

A May 1994 letter from a Grade 4 Chief Warrant Officer stated 
that the veteran worked for the 503rd Maintenance Company 
from November 1991 to September 1993.  The officer stated 
that he knew about the veteran's back, shoulder, ankle, and 
hand conditions and that while working there, the veteran

had to use approximately 186 hours of 
sick leave plus regular leave and 
compository time because of his illness 
which included swelling of the knees, 
swelling of ankles and hands, and lower 
back problems.  Many times, I myself, had 
to send him home against his own free 
will because I knew he was in terrible 
pain when I saw his joints swelling up 
like balloons plus the medication was 
making him drowsy. . . . On many 
occasion[s] I asked [the veteran] why [he 
was still] working with all the illnesses 
and his answer was that he had a family 
to take care of.  So he pushed himself to 
the limits.

A June 1994 letter from an Army hospital physician reviewed 
the veteran's disabilities and stated that "[a]ny man who 
jumps from airplanes for 26 years is bound to have as many 
illnesses as [the veteran] has now."

A second June 1994 letter from an Army hospital physician 
stated that the veteran's current diagnoses were bilateral 
CTS, complicated by degenerative arthritis and gout; spurs in 
both shoulders, complicated with degenerative arthritis; and 
arthritis of the neck region.  The report stated that the 
veteran's knee diagnosis was awaiting a magnetic resonance 
imaging (MRI) appointment from a VA hospital.

A third June 1994 letter from an Army hospital physician 
stated that the veteran had been physician's patient since 
1989.  The veteran's

first consultation was for back pain and 
pain in his legs.  At that time, in 1989, 
[the veteran] was ambulating freely, had 
full range of motion in all of his 
extremities, and was engaged in heavy 
work.  His complaints at that time were 
moderate and not difficult to control 
with the standard anti-inflammatory 
medicines.  Through the years I saw [the 
veteran's] problems getting worse and at 
some point in his life he needed to quit 
his heavy job and do light type of work.  
This light type of work was tolerated for 
approximately one year and by early 1992 
[the veteran] was unable to carry this 
moderate work.

When he came for examination in February 
1994 [the veteran] needed to use a cane 
to ambulate, had wrist braces on both his 
hands, and had an elastic support on his 
back.  [He] had to walk slowly and had 
marked problems bending and we could 
appreciate the degeneration that the 
degenerative joint disease has produced 
in this patient. . . .

The second problem is [CTS] and [the 
veteran] has had difficulty with his 
hands since 1992.  At that time he was 
diagnosed with bilateral [CTS] and within 
a period of four months he had operations 
on both hands.

After physical examination, the relevant diagnoses were 
osteoarthritis, degenerative joint disease, and CTS.

A June 1994 VA MRI report stated that on views of the 
veteran's left knee, the impression was small joint effusion 
with minimal generative signal within the menisci.

A July 1994 VA rheumatology report stated that the veteran 
had a history of gout and psoriasis and should be evaluated 
for chronicity of symptoms and a possibility of psoriatic 
arthritis.  The provisional diagnoses were chronic gout and 
rule out psoriatic arthritis.

A July 1994 VA MRI report stated that after views of the 
veteran's right lower extremity, the impression was mild to 
moderate effusion within the right knee joint.

In an August 1994 North Carolina disability examination 
report, the veteran complained of DJD of the bilateral knees 
with effusion and pain since 1989.  He also reported 
bilateral shoulder spurs since 1989.  The examiner stated 
that an x-ray of the veteran's shoulders showed minimal 
degenerative arthritic changes of the AC joints, bilaterally, 
and a normal right knee.  The report stated that a June 1994 
MRI of the left knee showed small joint effusion with minimal 
degeneration.

An August 1994 VA medical report stated that the veteran was 
referred to rule out psoriatic arthritis.  After physical 
examination, the assessment was "very complicated history.  
May have gout but this has never been proven other than by 
increased uric acid levels.  I doubt psoriatic arthritis but 
cannot be 100% sure.  I suspect he also has a fair amount of 
DJD."

A September 1994 VA medical report stated that the veteran 
had problems with diffuse joint pain.  After physical 
examination, the impression was arthritis, DJD, questionable 
psoriatic arthritis, and questionable superimposed gout.

A second September 1994 VA medical report stated that the 
veteran had DJD of multiple joints, psoriasis, and bilateral 
CTS.  He reported constant pain in his wrists, shoulders, 
neck, and knees.  A second report dated the same day gave an 
assessment of rule out psoriatic arthritis, chronic gout rule 
out gouty arthritis, and DJD rule out rheumatoid arthritis.

A January 1995 VA medical report gave an assessment of DJD 
plus or minus psoriatic arthritis.

A second January 1995 VA medical report gave a diagnosis of 
left knee pain of unknown etiology.

A March 1995 VA medical report gave impressions of psoriasis 
and arthritis.

A May 1995 VA dermatology report stated that the veteran had 
previously been told by a rheumatologist that he had 
psoriatic arthritis.  The assessment stated that there was no 
evidence of psoriasis.

In a June 1995 VA medical report, the veteran complained of a 
lot of aches and pain in his back, neck, and knees.  After 
physical examination, the impression was DJD and psoriasis.

In an August 1995 VA medical report, the veteran reported 
right knee pain and swelling since the 1980s, left shoulder 
spur since 1989, right shoulder DJD, and bilateral CTS since 
1990.  The assessment was multiple joint involvement which 
required continued observation due to a "confusing 
picture."

An August 1996 VA medical report gave diagnoses of severe DJD 
of the left shoulder and knee.

A September 1997 VA medical report stated that the veteran 
had DJD of the knees and shoulders.

A March 1998 VA radiographic report stated that after views 
of the veteran's shoulders, the impression was DJD.

A May 1998 North Caroline disability determination report 
stated that the veteran complained of musculoskeletal 
disorders in the shoulders, wrists, neck, and knees.

All of these problems were developing 
little by little while the [veteran] was 
serving in the Army as an airborne 
soldier, and after many hundreds of jumps 
from an airplane, the [veteran] first 
started noticing problems in his knees 
then in his lumbar spine, then his 
cervical spine, and later on he developed 
[CTS].

The report also stated that the veteran was diagnosed with 
arthritic gout which was currently affecting "a very large 
portion of his musculoskeletal system."

A March 1999 VA radiographic report stated that after views 
of the veteran's shoulders, the impression was bilateral 
degenerative changes most prominent in the AC joint, more 
prominent on the left than the right.  There was also 
irregularity of the inferior aspect of the acromion along the 
tuberosity of the humeral head on the left.

A September 1999 VA radiographic report stead that views of 
the veteran's cervical spine showed spurring and disc space 
narrowing at C5, C6, and C7.  The impression was degenerative 
changes of the lower cervical spine.

A February 2000 VA rheumatology clinic report stated that the 
veteran complained of gout and osteoarthritis.  The report 
noted that the veteran had a history of gout and DJD of the 
knees and shoulders.  The examiner stated that "[m]y guess 
is that this man has gout, that is not optimally managed 
medically, and also that he may have psoriatic arthritis."

A January 2000 VA MRI report stated that on views of the 
veteran's cervical spine, slight posterial spurring was seen 
at C5 and C6, but no other abnormalities were noted and the 
impression was essentially normal study.

A July 2000 VA rheumatology clinic report gave an assessment 
of gouty arthritis.

A March 2004 VA medical report stated that 

[a]fter reviewing some copies of his 
active duty medical records, it is my 
medical opinion that [the veteran] should 
be granted appropriate disability 
ranting[s] for degenerative 
osteoarthritis of both shoulders and 
knees.  He clearly complained about pain 
in these joints while he was on active 
duty and it is supported by his 
documentation.  Recent x-rays of both 
shoulders and knees demonstrate 
degenerative changes at these joints

An August 2004 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of knee and ankle pain.  The examiner noted that 
recent x-rays showed "mild degenerative changes" 
bilaterally.  The diagnosis was DJD of the knees with 
residuals.  The examiner stated that "there is nothing 
classical in this examination for psoriatic arthritis.  In 
absence of more information, it is difficult to attribute the 
arthritis to psoriasis without resort to unfounded 
speculation."

A March 2007 VA radiographic report stated that on views of 
the veteran's knees, there were no significant degenerative 
changes seen in the right knee, but mild narrowing of the 
medial tibiofemoral joint spaces with marginal osteophyte in 
the left knee.  The impression was mild degenerative changes 
in the medial compartment of the left knee.


A March 2007 VA medical report stated that the veteran's 
active problems included psoriatic arthritis, and 
osteoarthritis/DJD.  The veteran complained of chronic 
bilateral knee pain which was worse on the left.  He reported 
multiple injuries in his joints from 26 years as a 
paratrooper and infantryman.

A May 2007 VA spine examination report stated that the 
veteran's claims file was not available for review.  The 
veteran complained of a history of neck pain, stiffness, and 
crepitus.  After physical examination, the diagnosis was 
degenerative disc disease/DJD of the cervical spine, with 
residuals.  The examiner stated that no medical records were 
available to examiner and "it is not possible to state that 
the present problem is related to the veteran's service 
without unfounded speculation."

A May 2007 VA joints examination report stated that the 
veteran's claims file had not been reviewed, but that the 
examiner had examined the veteran over the previous 2 years 
and some VA medical notes were available.  In relation to his 
knee complaints, the examiner stated that the veteran "was 
diagnosed as having bilateral degenerative arthritis in the 
knees several times.  Interestingly though, more recent 
x-rays have not always been interpreted as showing 
degenerative changes!  This is interesting because 
degenerative changes do no[t], in most cases, go away!"  
After physical examination, the diagnoses were DJD of the 
bilateral knees, with residuals, CTS of the wrists, status 
post lysis, with residuals, and DJD of the shoulders, with 
torn rotator cuff on the left shoulder and residuals.  The 
examiner stated that the veteran's CTS

was operated on in 1992 for symptoms that 
the veteran clearly had had prior to his 
termination of service.  In my opinion, 
the [CTS] more likely than not is related 
to his military service.  I cannot really 
comment, since I have no medical record 
to review and no evidence of problems in 
the service and I cannot comment on his 
arthropathy of the shoulder or the knees 
and their relationship to his service, 
without resorting to speculation.

Subsequently, a May 2007 VA medical opinion was provided by 
the same physician who conducted the May 2007 VA spine and 
joint examination reports.  It stated that the veteran's 
chart and claims file had since been reviewed.

Upon review of the chart I continue to 
feel that the carpal tunnel syndrome 
should be service-connected since it was 
noted in the record prior to the 
veteran's release.  Also, on review of 
the [claims] file, I can find evidence 
that the veteran had a diagnosis of 
degenerative disease of the shoulders in 
1993, suggesting that this was in place 
prior to his separation from service.  I 
cannot, however, connect the arthritis of 
his knees or his cervical spine since I 
can find no documentation of problem with 
those while the veteran was in service.

The same VA medical examiner provided another medical opinion 
in November 2007.  On review of the claims file, the examiner 
stated that there was no evidence of a cervical spine problem 
during service or immediately after separation from military 
service. 

While the Veteran has degenerative 
disease of the cervical spine at the 
present time, I cannot connect it with 
the Veteran's military service without 
resort to unfounded speculation.  As far 
as stating whether it was caused by his 
parachuting, I see no evidence that he 
was treated for this in the service; 
therefore, in my opinion, it is not 
possible to state that the Veteran's 
cervical spine problems are directly 
related to his military or parachuting 
activities.

The Veteran's only citation for [CTS] is 
in 1992 . . . There is no record of any 
carpal tunnel problems noted in the 
[claims] file that I could find or prior 
to 1992.  In view of the lack of 
documentation, I cannot state that the 
Veteran's [CTS] was related to his 
military service without resort to 
speculation.

The Veteran had been seen a number of 
times for his shoulders.  The Veteran has 
one citation in the [claims] file which 
indicates that in 1986, he was noted to 
have a questionable spur of the left 
shoulder.  Subsequent examinations of the 
left shoulder, up until fairly recently, 
have not revealed that spur or any other 
degenerative changes.  The X-rays of the 
right shoulder have been normal until 
recently.  In view of lack of 
documentation, I cannot state that the 
veteran's shoulder problems were related 
to his military service without resort to 
speculation.

The Veteran's knee has two citations in 
the medical record that I could find; 
that is, the [claims] file, of problems 
with the knees.  In 1986, when he had 
apparently an infection involving the 
left knee, I can find no documentation of 
any significant problems, other than 
that, in either knee.  The X-rays of the 
knees have been negative for any 
pathology and there are no significant 
citations for problems with the knees 
prior to 1990, when it was noted that he 
had gout in his knee.  In the absence of 
better documentation, it is not possible 
to connect his present degenerative 
disease of the knees with his military 
service without resort to speculation.

I do not find that there is any evidence 
to support the contention that the 
Veteran's activities in the military 
service; namely, parachuting, etc., 
brought about any of these conditions, 
from a review of the record.

The preponderance of the evidence of record shows that the 
veteran's bilateral knee disorder, bilateral shoulder 
disorder, neck disorder, and bilateral CTS are related to 
military service.  Initially, the veteran's service personnel 
records and the subsequent evidence of record show that the 
veteran has a substantial history of exemplary military 
service.  He served for 26 years on active duty, much of it 
as an airborne soldier.  This included immensely physical 
activities, including combat in Vietnam, numerous airborne 
jumps, and extremely long hours of typing and physical 
exertion in his duties as an interrogator and eventually the 
Chief of Intelligence for multiple military units.  
Throughout this time, the veteran's conduct was beyond 
reproach and his service personnel records include numerous 
citations and decorations.  These include 3 separate awards 
of the Bronze Star Medal, 8 Army Good Conduct Medals, the 
Army Commendation Medal with Oak Leaf Cluster, the 
Meritorious Service Medal with Oak Leaf Cluster, and at least 
14 separate letters of commendation, of which 6 came directly 
from several Generals of the U.S. Army.

This long history of exemplary service is material to the 
case at hand in a manner that is specifically embodied by the 
April 1994 and May 1994 letters from 2 of the veteran's 
commanding officers.  These letters show that the veteran's 
dedication to his job and diligence in performing his duties 
caused him to endure a great deal of physical difficulties, 
most of which he never reported.  The April 1994 letter in 
particular specifically states that veteran's dedication to 
his mission, in spite of his physical limitations, was 
detrimental to his health and that he experienced "moderate 
to severe physical problems" in 1983, approximately 6 years 
prior to separation from military service.  In this regard, 
it is significant to note that for a 26 year history of 
military service involving rigorous physical activities which 
resulted in disabilities sufficient to warranted a double 
reduction in physical profile, the veteran's service medical 
records are relatively sparse.  This is consistent with the 
general picture provided by the evidence of record, which is 
that the veteran underreported his physical ailments during 
military service.

Despite this, there are still multiple reports of medical 
complaints relating to the veteran's shoulders, knees, and 
hands.  Indeed, the only disability on appeal which is not 
mentioned in the veteran's service medical records in some 
manner is his neck.  While none of these in-service 
complaints resulted in a diagnosis of arthritis, by the end 
of his 26 years of service, his limitations were sufficiently 
disabling to result in downgrading of his physical profile in 
the areas of physical capacity and lower extremities, and a 
downgrading of his overall physical category.

The veteran's post-service medical records show that his 
physical disabilities continued immediately after separation 
from military service.  The veteran reported shoulder 
complaints twice and knee complaints once within 1 year of 
separation from military service.  CTS was diagnosed in 
February 1992 and neck complaints were reported in May 1993.  
While the veteran was employed after separation from military 
service, this was in only 2 positions.  The first was as a 
civilian in the 503rd Maintenance Company.  While this job 
involved physical activity, the May 1994 letter noted that 
the veteran's physical symptoms were already present when he 
began working and resulted in a large amount of time off of 
work.  The second job was as a sales representative for the 
Encyclopedia Britannica Company, which he was forced to leave 
due to physical disabilities, despite being light work.  This 
relatively short period of post-service employment, much of 
which was in soft-labor environments, is in direct contrast 
to his 26 years of heavy physical activity during military 
service.

The veteran's disabilities themselves have been the subject 
of much debate and discussion in the medical evidence of 
record.  Individual joint disorders have been diagnosed, but 
so have general musculoskeletal disorders.  The general 
musculoskeletal diagnoses have included osteoarthritis, DJD, 
psoriatic arthritis, and gouty arthritis.  In relation to the 
last 2 diagnoses, service-connection is already in effect for 
psoriasis and gout.  However, these diagnoses are not 
consistent and the examining physicians often disagree with 
each others diagnoses.  This is further complicated by 
inconsistent x-ray and MRI reports, which often show 
disabilities in one examination, but then not in a subsequent 
examination.  This abnormal situation was specifically noted 
in the May 2007 VA joints examination report, which noted the 
tendency of degenerative changes to appear and disappear in 
the veteran's x-rays, despite the opinion that "degenerative 
changes do no[t], in most cases, go away!"

The end result has been that the significant majority of 
medical examiners have been unable to determine the specific 
etiology of the veteran's numerous musculoskeletal disorders.  
The August 2004 VA joints examination report, the May 2007 VA 
spine examination report, and the May 2007 VA joint 
examination reports could not provide multiple opinions as 
they would be speculative.  Indeed, the only medical evidence 
which specifically states that the disabilities on appeal are 
not related to military service is the November 2007 VA 
medical opinion.  This opinion was provided by the same 
examiner who was unable to provide opinions in August 2004 
and May 2007 for several disabilities.  Furthermore, in May 
2007 he specifically stated after a review of the veteran's 
claims file, that the veteran's CTS and bilateral shoulder 
disorder were likely related to military service.  However, 
in November 2007 he then contradicted these opinions on the 
basis of a lack of documentation.  As noted above, the 
relative lack of in-service medical evidence is consistent 
with the veteran underreporting his disabilities, not a lack 
of physical disabilities.  As such, the November 2007 VA 
medical opinion rests on a basis which is not probative in 
the claims on appeal.

In addition, the March 2004 VA medical report specifically 
related the veteran's bilateral shoulder and bilateral knee 
disorders to military service.  Furthermore, the Army 
hospital physician who treated the veteran for the first 
several years after his separation from military service 
succinctly gave an opinion as to the cause of the veteran's 
various disabilities.  In June 1994, he wrote "[a]ny man who 
jumps from airplanes for 26 years is bound to have as many 
illnesses as [the veteran] has now."  While this medical 
opinion is not conclusive by itself, it expressed the Army 
physician's opinion that the veteran's various disabilities 
were related to military service.  This is sufficient medical 
evidence to at least balance out the relatively non-probative 
opinions given in the November 2007 VA medical opinion.

At the same time, the VA and private medical evidence of 
record both provide consistent, if not unanimous, diagnoses 
of psoriatic arthritis and gouty arthritis.  These diagnoses 
relate the veteran's claimed disorders to service-connected 
disabilities, namely psoriasis and gout.  Accordingly, 
applying the doctrine of reasonable doubt, the Board finds 
that the veteran's bilateral knee disorder, bilateral 
shoulder disorder, neck disorder, and bilateral CTS are 
related to military service and therefore, service connection 
for these disabilities is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for a bilateral shoulder disorder is 
granted.

Service connection for a neck disorder is granted.

Service connection for bilateral carpal tunnel syndrome is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


